 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6
     SANDRA PENNY on behalf of A.G.P.,
 7                                                          CASE NO. 2:18-cv-01432-TSZ-BAT
                               Plaintiff,
 8                                                          ORDER REVERSING AND
            v.
                                                            REMANDING CASE FOR
 9                                                          FURTHER ADMINISTRATIVE
     COMMISSIONER OF SOCIAL SECURITY,
                                                            PROCEEDINGS
10                             Defendant.
11

12
            The Court, after careful consideration of the Report and Recommendation of the
13
     Honorable Brian A. Tsuchida, United States Magistrate Judge, and the balance of the record,
14
     does hereby find and ORDER:
15
            1) The Court adopts the Report and Recommendation, docket no. 17.
16
            2) The Commissioner’s decision is REVERSED and the case is REMANDED to the
17
                 Social Security Administration for further proceedings consistent with the Report and
18
                 Recommendation.
19
            3) The Clerk shall provide copies of this Order to the parties and Judge Tsuchida.
20
            DATED this 30th day of May, 2019.
21

22

23



     ORDER REVERSING AND REMANDING CASE FOR
     FURTHER ADMINISTRATIVE PROCEEDINGS - 1
